STATE OF LOUISIANA

                                COURT OF APPEAL


                                  FIRST CIRCUIT


                                   2022 0 0544



                               STATE OF LOUISIANA


                       IN THE INTEREST OF C. R.J. AND J. F.




                                              Judgment Rendered:          NOV 17 2022




             On Appeal from the Seventeenth Judicial District Court
                          In and for the Parish of Lafourche
                                  State of Louisiana
                                  Docket No. 14554


                     Honorable F. Hugh Larose, Judge Presiding




Ms. Andrea Cheramie Stentz                    Counsel for Defendant/ Appellant
Indigent Defender                             J. J., Mother of the Minor Children
Thibodaux, Louisiana
and

Jane Hogan
Hammond, Louisiana

Ms. Kristine Russell                          Counsel for Plaintiff/ Appellee
District Attorney                             State of Louisiana
Ms. Vanessa Zeringue
Mr. Joseph S. Soignet
Assistant District Attorneys
Thibodaux, Louisiana

Linda. A. Mitchell                            Counsel for Plaintiff/Appellee
Thibodaux, Louisiana                          Department of Children &     Family Services

Maura Toups                                   Counsel for the Children/ Appellees
Mary R. Mustaller McMillan                    C. R. J. and J. F., the Minor Children
Southeastern Louisiana Legal Services
Houma, Louisiana




      BEFORE:          MCDONALD, McCLENDON, AND HOLDRIDGE, JJ.
McCLENDON, 3.


        J. J.,   the mother of three minor children,            appeals the trial court's ruling that

removed the children from her custody. For the reasons that follow, we affirm in part

and vacate in part.


                              FACTS AND PROCEDURAL HISTORY

        The State of Louisiana,          Department of Children and Family Services (                   DCFS)


received a        report of alleged " Neglect /      Drug Affected Newborn" on May 11, 2020, 1

concerning two children born to J. J.: C. J., Z born April 29, 2019, and Je. F., 3 born May 8,

2020. 4 The report indicated that Je. F. tested positive for benzodiazepines at birth. After

DCFS verified the allegations, the matter was transferred to Family Services on June 4,

2020.


        On February 4, 2021, after receiving notice that J. J. was not in compliance with

the terms of her Family Services plan, DCFS fled a request for an instanter safety plan

order. The request was accompanied by a supporting affidavit executed by Twenica

Singleton, a DCFS employee who had conducted the initial and ongoing investigation.

According to Ms.         Singleton,   her initial investigation confirmed that J. J.             had tested

positive for THC, barbituates, and benzodiazepines at prenatal screenings on April 23,


2020 and April 30, 2020, prior to giving birth to Je. F. on May 8, 2020. Ms. Singleton

attested that J. J.      admitted "   that she had a ` mini stroke' and got a Xanax from a


friend[,"        and that she smoked THC during her pregnancy because " she had no

appetite" and " smoking marijuana helped her to eat and sleep."

        Ms.      Singleton' s affidavit also described concerns regarding whether J. J.                    was



complying with her safe sleep agreement to ensure that newborn Je. F. slept safely in

his bed. She attested that the Family Services worker observed Je. F. asleep in bed with

his father on more than one occasion,               and a collateral contact informed the Family


1 we note that the affidavit contains a discrepancy regarding the date the report was received, stating in
one place that the report was received on May 5, 2020, and in another that the report was received on
May 11, 2020. As Je. F. was not born until May 8, 2020, it appears that the discrepancy was caused by a
clerical error, and the report was received on May 11, 2020,
2 To ensure the confidentiality of the children, all parties shall be referred to by their initials. See Uniform
Rules—Courts of Appeal, Mules 5- 1 and 5- 2.

3 As two of the three children bear the initials "]. F.," to minimize confusion, we include the second letter
of each child's first name when referring to these children.
4 The fathers of these two children were not parties to the proceedings underlying this appeal




                                                       2
Services worker that Je. F.         had fallen out of the bed on more than one occasion.

Further, although J. J.       was originally referred for " Family Functional Therapy Child

Welfare" ( FFTCW),        that referral was altered due to ongoing substance abuse and

unstable housing.        J. J.' s alternative     referral was for " Homebuilders [ S] ervices with

START Corporation" ( Homebuilders). S Homebuilders made specific recommendations,


including substance abuse treatment, mental health care treatment,                             re- referral to


FFTCW, and compliance with DCFS and any additional referrals.

        Ms.    Singleton     attested     that,       ultimately,    J. J.   completed    Homebuilders     on



November 9, 2020, resumed FFTCW,                      and completed FFTCW on January 13, 2021.

However,      J. J.' s substance abuse continued throughout her participation in these

programs. The Homebuilders therapist observed ].                    J. slurring her speech, drooling, and

failing to keep her eyes open during sessions, causing the therapist to suspect that J. J.

was under the influence of illegal substances or was misusing prescription medications.

The Family Services worker also observed J. J. " to be under the influence of illegal

substances"     on September 17,           2020,      and December 2,             2020. Consistent with the


observations of the Homebuilders therapist and the Family Services worker, a hair drug

screen conducted on September 24, 2020, was positive for amphetamines, ecstasy,

methamphetamines,          cocaine,     and THC,        and a urine drug screen was positive for

amphetamines,        methamphetamines,            and    marijuana.      3. J.   also verbally confirmed her

ongoing substance abuse, as she contacted the Family Services worker on November

11, 2020, and stated that she " messed up" and " hit a blunt two times."

        Ms. Singleton' s affidavit concluded with a statement that Family Services had

received notice from Homebuilders that as of February 3, 2021, 3. 3. had missed fifteen

sessions and only attended four. Receipt of this notice presumably triggered the filing of

DCFS' s request for an instanter safety plan order the following day, February 4, 2021.

DCFS' s request was considered at a hearing on February 8, 2021, and the safety plan

was ordered.




5 Though not explained in the record, it would appear that FFTCW and Homebuilders are treatment -
based programs that offer services to family members suffering from drug addiction and related problems
in CINC cases. See State in Int. of E. A. D., 2018- 465 ( La. App. 3 Cir. 12/ 19/ 18), 2018 WL 6715186, writ
denied. 2019- 43 ( La. 2/ 18/ 19), 263 So. 3d 1145.




                                                         3
          On February 24,      2021,   DCFS filed a petition seeking to have C. J. and Je. F.

adjudicated as children in need of care ( CINC).          The matter came for hearing before the

17th Judicial District Court ( 17th JDC),        Division E, 6 on May 4,       2021.     J. J. entered a


general denial to the allegations in the petition. DCFS moved for a drug screen, and the
trial    court    granted   the   motion.   The    drug    screen     was    positive   for   THC     and



benzodiazepines. The trial court ordered J. J.            to report to drug court for a family

preservation court assessment.



         The adjudication and family preservation court review came for hearing before

the 17th JDC, Division B, on May 27, 2021. Regarding the adjudication, J. J. stipulated

that C. J. and Je. F. were in need of care without admitting the allegations of the

petition,   and the children were adjudicated as CINC as to J. J.                 With respect to the


family preservation court review, the trial court ordered that J. J. be accepted into the

family preservation court program.

         The record reflects that, as with the Family Services programs, J. J. alternated

between compliance and non- compliance with the family preservation court program. A

June 17, 2021 minute entry reflects that J. J, was in compliance. However, a July 22,

2021 minute entry reflects that J. J. was not in compliance because she missed multiple

drug screens; thus, the trial court advised J. J. that she would be going to inpatient

treatment and sanctioned her to 72 hours of community service work due by August

19, 2021.        The following minute entry, dated September 30, 2021, reflects that J. J. was

again in compliance with family preservation court.

          Pertinent to the issues before us on appeal, J. J. gave birth to her third child,

Jh. F., on November 13, 2021. Like Je. F., Jh. F. tested positive for benzodiazepines at


birth.


          A November 18, 2021 minute entry notes that family preservation court was

continued to December b, 2021. The next minute entry, dated December 3, 2021,


reflects that J. J. was present before the trial court for contempt and that a previously


6 Pursuant to District Court Rules 3. 1 and Appendix 3. 1, the 17th JDC is comprised of five divisions,
designated as Divisions A, B, C, D, and E. Though not otherwise designated by the Rules or explained in
the record, it would appear that these proceedings were originally allotted to Division E, but at times
were re -allotted to Division B, which administered and/ or functioned as a drug court or a " Disposition &
Family Preservation Court."



                                                    0
issued bench warrant was recalled and vacated. The record does not reflect what

occurred in the interim to result in the contempt and bench warrant.

          A December b,       2021 minute entry reflects that J. J. was not in compliance

because she was not cooperating with the family preservation court program. The trial

court sanctioned her to perform 48 hours of community service work by January 21,

2022, and ordered her to produce a urine sample that day.

          During a hearing on January 21, 2022, 7 the trial court asked J. J. whether she

had satisfied the community service order. J. J. stated that she had. The trial court then

stated:



                   Ms. Johnson, my notes indicate that you've been inconsistent with
          compliance     in the program. Missed group [ December 10, 20211,
          December 20, 20211, and January [ 3, 20221. You' re not attempting to
          make up any of the groups that you missed. We were here last time you
          indicated that you would -    you would do more, that you' d do better. I
          don't see it. You didn't attend the graduation like we've been talking
          about. You' re inconsistent with calling the line for testing, and you missed
          testing on several occasions. You did your community service work, I
          assume. I didn't look at it. You told me that you did so I' m going to take
          you at your word.



                   But because of your continued refusal to maintain compliance,
          treatment has asked that you be removed from the program, and I' m
          going to remove you from the program. So you' re not going to be in
          Family Preservation Court anymore. Note also - let me see something.
          While you' re in the program, too, you had a second drug affected
          newborn, which was, kind of, one of the main things we were trying to
          avoid.


Thus, the trial court removed J. J.       from the family preservation court program,             re -



allotted the matter back to Division E, and set the disposition hearing for February 2,

2022.


          The disposition hearing was held on February 2, 2022. J. J. testified on her own

behalf. During J. J.' s testimony, she expressed that she felt she could provide a safe and

stable home for her children, that she had a support system from the fathers of the

children and her parents, and that she would comply with any requests from DCFS if

her children were not removed.        When questioned regarding her failure to comply with

family preservation court, J. J. alternated between denying that she failed to comply as



 The transcript of the January 21, 2022 hearing was not originally included in the record on appeal.
However, on July 12, 2022, DCFS filed a motion for leave to supplement the record with the January 21,
2022 transcript. This Court granted the motion in an order dated July 27, 2022.



                                                  5
alleged     and     blaming      her     noncompliance           on     difficulty obtaining         transportation.


Specifically,     J. J.   stated, "    there' s    no     excuse      for   that    except   that    I   don' t    have

transportation"; " When I moved to Raceland, I didn' t have transportation. Then I ended


up getting my own place for me and my kids. Stili didn't have transportation. It just was

really hard to try to comply with it, so"; " I would call the line but they would say I

wouldn't call the line, which is why I have screen shots of when I would call the line";

They were telling me that I had positive drug screens when I know I didn' t have

positive drug screens"; " It just was stuff that was happening that I didn' t — I                                  was


beginning to not trust the program`; "                  And I have three kids, like, it' s just — it was just


too much on me."


       With respect to substance abuse, J. J. testified that she had completed START


and other programs, but did not complete the inpatient treatment ordered by the trial

court on July 22, 2021. In explanation, she stated, " There was something about them

wanting me to give them my food stamps for my kids to help bulk feed the facility and I

just didn't feel like I had to take food out of my kids[] mouth[ s] to help bulk feed the

facility, so that's why[.]" J. J. did not receive any further substance abuse treatment

after leaving the inpatient facility and was not involved in any type of substance abuse

treatment at the time of the hearing.                     However, she testified that moving to Morgan

City in December of 2021 had been very beneficial to her maintaining her sobriety, as it

helped her with " getting [           away] from around old habits." Claiming that she no longer

used or abused drugs, J. J. testified:


          I can pass a drug screen and everything ...                        I don' t use. I don' t think
       about       using     anymore.       I     mean,     ever   since      I    came    from [ inpatient
       treatment],        to be honest, no [ m] arijuana use. The only falling I had was,
          like I said, when I took the Klonopin the day before I had [ 3h. F.], but I
          have not had any other positive drug screens.

          Regarding Jh. F.' s positive drug test at birth,                        which   occurred   after J. J.    left


inpatient treatment, J. J. stated:


          When I had [ Jh. F.],he was positive for Klonopin. I had ended up taking a
          Klonopin, like, a day or so before I had [ Jh. F.], but it wasn' t for, like — it
       just was me taking a Klonopin because I thought it was something for
          muscles, but I didn' t pay [ any] attention to it and I know... you' re                          not

          supposed to take anything else but Tylenol when you' re pregnant.




                                                             N
       Leteya Scott, a DCFS Supervisor and the case worker assigned to C. J. and Je. F.

when J. J. entered the family preservation court program in May of 2021, testified on

behalf of DCFS. Though J. J. did not test positive for benzodiazepines during the time
she worked with Ms. Scott, Jh. F. was born in November of 2021, and he tested positive

for benzodiazepines at birth. Ms. Scott testified that to her knowledge, J. J. was not


prescribed benzodiazepines at any time during the case. Ms. Scott confirmed that J. J.

participated in an inpatient program for "[ m] aybe two or three weeks," but did not


successfully complete the program. However, Ms. Scott also confirmed that 3. 1 tested

negative at drug screenings on December 3, 2021, December 15, 2021, and January

11, 2022.


       When asked specifically whether there were safety concerns in J. J.' s home in

Morgan City, Ms. Scott answered, "[       n] o";   when asked whether the children were " in any

immediate danger to the agency's standards," Ms. Scott answered, "[ t]o the agency' s

standards,    no."   Counsel for J. J.   asked Ms. Scott whether she had an opportunity to

witness J. J. care for her children. Ms. Scott replied:


       Yes. I have no concerns about her care for her children. [ JJ.] is always
       appropriate. Her kids have the things that they need. She's familiar with
       the services like WIC and SNAP and stuff like that. I have no concerns,
       the agency has no concerns in that regard ...          for their immediate safety.
Ms. Scott further stated that J. J. and her children "[ ajbsolutely" seemed loving and


bonded. Ms. Scott denied that J. J.' s actions had done anything to cause her concern.

       When asked why J. J. was no longer involved in the family preservation court

program, Ms. Scott explained that the family preservation court program found that J. J.

exhibited "   no compliance or little to no compliance, a lot of inconsistencies." She


elaborated, "   She would call the line. She wouldn't call the line or she' ll call the line and


she' d not go and test. They just felt like she was not a good fit for the program."

When further questioned as to why J. J.' s case plan was not modified after her dismissal

from the family preservation court program, Ms. Scott explained that DCFS was waiting




                                                    7
to see what action the trial court may take. Ms. Scott testified that J. J.' s SDM8 rating
was "   very high"     because of " the   drug exposed newborn," but DCFS did not request

removal of the children because J. J. was " in the most intense program we had to offer,

and] removal wasn' t ...         an option." 9 The following colloquy occurred:

           Counsel for DCFS] Okay. And now that she's no longer in that program
          does the case need to be restaffed?

           Ms. Scott:] No. I mean, I think the recommendation has been decided
          that removal is necessary.

          Counsel for DCFS:] Okay. All right. So at this time the state is requesting
          removal of all three children?


          Ms. Scott:] Yes.

          Counsel for JJ, asked Ms. Scott to articulate the reasonable efforts DCFS had


taken "   since the last court appearance" to keep the children out of custody. Ms. Scott

stated that DCFS had not done anything, other than ask J. J. to take drug screens, in

between her last appearance in family preservation court in January and the hearing

date. The trial court clarified that this inaction on DCFS' s part " would be normal, right?"

Ms. Scott confirmed that was correct:

          The Court:]    Once a person goes to family preservation court, the agency
          would take no independent actions?

           Ms. Scott:]   No. The case plan then becomes you need to be compliant
          with family preservation.

          The Court:]    So Counsel is asking you if you' ve done anything extra
          extraordinary ( sic) or beyond the normal scope.

           Ms. Scott:] No.

           Counsel for J. J.:]   I' m asking about services that have been referred since.
          The Court:]   Family preservation court. But you' re asking her if they
          provided something beyond that which is not their normal policy ... once
          the case is transferred to [ family preservation court, DCFS] no longer
          takes independent action. That is the program. She' s referred to family
          preservation court until she got herself kicked out.

           Counsel for J. J. then expressed her understanding that " in connection with this

disposition hearing they would normally do a staffing and come up with a case plan and


8 5DM stands for Structured Decision Making, The SDM system is a comprehensive case management
system used by child protective services which facilitates risk assessments to reduce the incidence of
subsequent harm to children and to facilitate timely and expeditious achievement of permanency,
including reunification when safe to do so. State in Int. of R.V., 2015- 0267 ( La. App. 3 Cir. 5/ 27/ 15),
165 So. 3d 416, 419, citing the Children' s Research Center, a division of the National Council on Crime and
Delinquency.
s A different DCFS employee, Lashaun Miller, was assigned as the investigator for AF.



                                                     a
have a recommendation for the Court, for the Court to consider at disposition."                 Ms.


Scott explained that J. J.' s case was more complex than most, because she had

completed the other available services, such as START Corporation, behavioral health,

and functional family therapy, prior to entering family preservation court. Moreover, J. J.

continued to have positive drug screens after completing the other programs. Thus,

there was nothing remaining for DCFS to refer J. J. to do.

       After hearing the evidence adduced, the trial court ordered the immediate

removal of all three children, and specifically stated that as to Jh. F.,       the order was an


instanter order for removal, for the following reasons orally given:

               Ma' am, listen. I' ve heard your testimony and you indicated that you
       left the drug rehab because they wanted to do something you weren't
       comfortable with. You left the family preservation court because you lost
       trust in them. You have testified in a manner that is very consistent, after
       four years in drug court, with every addict I ever dealt with. Everything is
       someone else' s fault, you didn' t have transportation, you moved from
       Houma, to Thibodaux, to Raceland, to Morgan City. You talk about trying
       to stabilize and, you know, organize your life, and, you know,               as your

       attorney lead you down a path to stating that this was for your sobriety,
       but you move on such a constant basis. There' s nothing in your testimony
       that in anyway would make me believe there has been any drastic
       change.


              To the contrary, [    Je. F.] and [ Jh. F.]   were apparently born within a
       year of each other and both of them tested positive for drugs. That's not a
       coincidence. That's a habit, a drug habit. In one year two children were
       born positive. [ C. J.],   who knows? No one tested [ C. J.]. [     C. J.]   was   not

       tested for drugs. You sound like somebody that could do the program if
       you chose to, but right now you' re not. You' re not even making a slight
       attempt. Everything is somebody else's fault. The program wants to use
       your ability to obtain aid through the state to feed your children, that
       wasn't good for you. You felt that the [ F] amily [ P] reservation [ C] ourt, who
       has helped scores of families, was intentionally being deceitful by giving
       you false positives.

               This Court has no alternative.   I'm going to order the immediate
       removal of all three children, order [ DCFS] to take custody.

               Ma' am, at that time you will be given the opportunity to work a
       program. You' re going to have to stabilize your lifestyle because you cant
       move every six weeks. You can' t try and jump jurisdictions, because that's
       what you' re doing. You went from Houma. You didn' t like it. You came to
       Lafourche. You didn't like it. Now you' re going to try St. Mary. That's not
       going to work. Also, if there's going to be a gentleman living with you,
       father or not, he' s going to be involved in the program. He' s going to be
       drug screened, he' s going to be tested, and he' s going to be required to
       perform in the family services... And for [ Jh. F] this is an instanter order for
       removal.



       A written judgment of disposition as to C. J. and Je. F. was executed on February

8, 2022. The judgment of disposition placed C. J. and Je. F. in the custody of DCFS, with


                                                  0
a case plan goal of reunification concurrent with adoption. The judgment of disposition

further specified the trial court's finding that the disposition was the "                least restrictive,


consistent with the circumstances of the case, the health and safety of the child( ren),

and the best interest of society." The judgment of disposition also explicitly found that

DCFS made reasonable efforts to prevent or eliminate the need for removal of C. J. and

Je. F. It is from this judgment that J. J. appealed. 10

                                         STANDARD OF REVIEW


        In cases involving the custody of children, the trial court is vested with a vast

amount of discretion. The trial court is in a better position to evaluate the best interest


of a child because of its superior opportunity to observe the parties and the witnesses

who testified at the trial. As an appellate court, we must afford great deference to the

trial court's decision,          not only because of that court's better capacity to evaluate

witnesses,    but also because of the proper allocation of trial and appellate functions


between the respective courts. State ex rel. AR, 99- 0813 ( La. App. 1 Or. 9/ 24/ 99),

754 So. 2d 1073, 1077, 1080. Thus, it is well- settled that an appellate court cannot set


aside a juvenile court's findings of fact in the absence of manifest error or unless those


findings are clearly wrong. In re A.I.F., 2000- 0948 ( La. 6/ 30/ 00), 764 So. 2d 47, 61.

        In reviewing a juvenile matter for manifest error,                    it is important that the


appellate court not substitute its own opinion when it is the trial court that is in the


unique position to see and hear the witnesses as they testify, State in the Interest of

J. C. and J. C., 2016- 0138 ( La. App. 1 Cir. 6/ 3/ 16), 196 So. 3d 102, 107. When a fact




to We note that this Court has appellate jurisdiction over all matters appealed from juvenile courts. LSA—
Const. art. V, §   10( A)( 2).    Louisiana Children' s Code article 330 specifies the rulings that may be
appealed:


        A. An appeal may be taken from any final judgment of a court and shall be to the
        appropriate court of appeal.


        B. In delinquency proceedings pursuant to Title VIII, child in need of care proceedings
        pursuant to Title VI, and families in need of services proceedings pursuant to Title VII,
        an appeal may be taken only after judgment of disposition. The appeal shall include all
        errors assigned concerning the adjudication and disposition.
        Pursuant to this article, an appeal may be taken only after a judgment of disposition. while the
trial court executed a judgment of disposition as to C. J. and Je. F., the trial court did not execute a
judgment of disposition as to Jh. F. However, when an unrestricted appeal is taken of a final judgment
determinative of the merits, the appellant is generally entitled to seek review of all adverse interlocutory
judgments prejudicial to him, in addition to the review of the final judgment. Judson v. Davis, 2011-
0623 ( La. App. 1 Cir. 11/ 9/ 11), 81 So. 3d 712, 724, writ denied, 2011- 2747 ( La. 2/ 17/ 12), 82 So. 3d 288.
Thus, we may consider the oral instanter order of removal as to Jh. F. as an adverse interlocutory
judgment.




                                                       10
finder is presented with two permissible views of the evidence, the fact finder's choice

between them cannot be manifestly erroneous or clearly wrong. Babcock v. Martin,
2019- 0326 (    La. App.   1   Cir.   10/ 24/ 19),   289 So. 3d 606, 612. Thus, where there is


conflicting testimony, reasonable evaluations of credibility and reasonable inferences of

fact should not be disturbed upon review, even when the appellate court may feel that
its own evaluations and inferences are as reasonable as those of the trial court.

Consequently, if the trial court's findings are reasonable in light of the record reviewed

in its entirety, the appellate court may not reverse, even though convinced that had it

been sitting as the trier of fact, it would have weighed the evidence differently. State

in the Interest of J. C., 196 So. 3d at 107.

                                       LAW AND DISCUSSION


First Assignment pf Error: The Removal of C. J. and Je. F.


          J. J.' s first assignment of error challenges the removal of her children C. J.              and



Je. F.,   who were previously adjudicated as CINC, from her custody.

          Once a trial court has adjudicated a child in need of care, it may place the child

in the custody of a parent or such other suitable person on such terms and conditions

as deemed in the best interest of the child or in the custody of a private or public

institution or agency. LSA -Ch -C. art. 681. Pursuant to LSA -Ch -C. art. 682, the court shall

not remove a child from the custody of his parents unless his welfare cannot be

adequately safeguarded without such removal. State in the Interest of A. R., 99-

0813 (    La. App. 1 Cir. 9/ 24/ 99), 754 So. 2d 1073. Further, when a child is removed from

the custody of his parents, the Department must demonstrate that " reasonable efforts"

have been made to " prevent or eliminate" the need for that removal, and, after a child


has been removed from the custody of his parents, the Department must demonstrate

that it has made " reasonable efforts" to "           reunify" the parent and the child. LSA- Ch. C.

art. 682( A); State, ex rel. D.T., 2008- 2231 (            La. App. 1 Or. 5/ 15/ 09),    17 So. 3d 31, 39.


In removing a child from his parents, the considerations set forth in LSA- Ch. C. art. 682

are obligatory. State in the Interest of A. M.,                2011- 2378 (   La. App.   1 Cir. 3/ 23/ 12),


2012 WL 996563, * 6 ( unpublished).




                                                      11
        On appeal, 3. 3. argues that the trial court erroneously removed C.J. and Je.F.

from her custody because DCFS failed to prove that the children were in danger while

in   her care,   that removal was necessary for their safety,         and that DCFS made

reasonable efforts to prevent removal. Consistent therewith, in a brief submitted in


support of J. J.' s appeal, counsel for C. J. and Je. F. argues that their removal violated

LSA- Ch. C.   art. 582 because Ms. Scott, the DCFS caseworker, offered testimony that

there were no concerns for the children' s safety while in J. J.' s care. In opposition, DCFS

maintains that the requirements of LSA- Ch. C. art. 682 were satisfied and the removal


was proper in light of J. J.' s repeated drug abuse and failure to comply with the

programs she was referred to.


        We begin by addressing J. J.' s argument that DCFS failed to show it made

reasonable efforts to prevent or eliminate the removal as required by LSA- Ch. C. art.

582. " Reasonable efforts"   comprehend the exercise of ordinary diligence and care by

state caseworkers and supervisors and shall assume the availability of a reasonable

program of services to children and their families. LSA- Ch. C. art. 603( 25). In order to

constitute " reasonable efforts,"   the Department must at least direct parents toward


appropriate agencies that may be able to assist them in meeting their responsibilities

with respect to their dependent children and/ or in removing the impediments to

reunification with their children. State, ex rel. D. T., 17 So. 3d at 39. In this matter, it is


plainly evident from the record, which details the extensive history of 3. J.` s admission to

and noncompliance with numerous programs, that reasonable programs of services


were available to J. J. and that DCFS undertook reasonable efforts to direct and assist

J. J. in obtaining aid from the agencies, programs, and services available to assist her.

Thus, the trial court did not err in finding that DCFS made reasonable efforts to prevent

or eliminate the need for removal regarding C. J. and 3e. F.




                                              12
        We next consider J. J.' s argument that the trial court erroneously removed C.J.

and Je. F. from her custody because DCFS failed to prove that the children were in

danger while in her care and that removal was necessary for their safety."

        In this matter, over the course of nearly two years, J. J.                  was given numerous


opportunities to " get her life in order." She did not. Instead, she demonstrated a


pattern of non- compliance with the programs offered to her, as well as an inability to

maintain her sobriety. While Ms. Scott testified that she has observed 3. 3. providing

appropriate care for her children, Ms. Scott also testified regarding J. J.' s consistent non-

compliance with the programs and assistance offered to her, and regarding the birth of

3. 3.' s second drug -affected newborn. Moreover, the record is replete with evidence of

J. J.' s continued substance abuse. As set forth above, it is well- settled that an appellate

court cannot set aside a juvenile court' s findings of fact in the absence of manifest error


or unless those findings are clearly wrong. In re A.J. F., 764 So. 2d at 61. Consequently,

if the trial court's findings are reasonable in light of the record reviewed in its entirety,

the appellate court may not reverse, even though convinced that had it been sitting as

the trier of fact, it would have weighed the evidence differently. State in Interest of

  C., 196 So. 3d at 107. Considering the record before us, we cannot say that the trial


court manifestly erred in its opinion that the welfare of C. J.                 and Je. F. could not be


adequately safeguarded without removal from their mother' s custody.

Second Assignment of Error: The Removal of Jh. F.

        In J. J.' s second assignment of error, she argues that the trial court erred in


removing Jh. F. from her custody because DCFS had not requested custody through the

procedures set forth in Chapter 6, Title 6 of the Children' s Code. J. J. maintains that an

oral   instanter order is only permitted             under     LSA -Ch -C.   art.   620   in "   exceptional



circumstances,"     which did not exist in this matter. C. J. and Je. F. also argue that the trial


court acted outside the scope of its authority in ordering removal of Jh. F. during a

11 Regarding the cases relied on by the parties on appeal, we note at the outset of this discussion that
the procedural posture of this matter is significantly distinguishable: in State in the Interest of D. A.,
 2014- 0517 ( La. App. 3 Cir. 10/ 1/ 14), 2014 WL 4926250 ( unpublished), the mother appealed from a
judgment of adjudication; in State in the Interest of J. C. and J. C., 2016- 0138 ( La. App. 1 Cir. 6/ 3/ 16),
196 So. 3d 102, the State appealed from a judgment declining to adjudicate the children as CINC; and in
both State in the Interest of J. C. and J. S., 50, 550 ( La. App. 2 Cir. 12/ 16( 15), 184 Sa. 3d 805, and in
State in the Interest of B. J., 48, 857 ( La. App, 2 Or. 1/ 15/ 14), 135 So. 3d 777, the mother appealed
from a judgment terminating parental rights.



                                                     13
disposition hearing as to his older siblings, because DCFS had not requested custody
through the proper procedures set forth in LSA- Ch. C. art. 619. In opposition, DCFS

maintains that exceptional circumstances warranted the oral instanter order for removal

of ] h. F.

           Chapter 6, Title 6 of the Children's Code                 provides for procedures for the

protection of a child either before or after a formal child in need of care petition is

filed. 12 See LSA-Ch. C. arts. 617- 627; In re J. D., 2015- 1585 ( La. App. 1 Cir. 5/ 10/ 16),

195 So. 3d 518, 520. Louisiana Children' s Code article 619( A) permits DCFS to file a


verified complaint alleging facts showing that there are reasonable grounds to believe

that the child is in need of care and that emergency removal is necessary to secure the

child' s     protection.   Upon presentation of the verified complaint, the trial court shall


immediately determine whether emergency removal is necessary to secure the child's

protection.       LSA- Ch. C.   art.   619( C)( 1);   In re J. D.,   195 So. 3d at 520. If the court

determines that the child' s welfare cannot be safeguarded without removal, the court


shall immediately issue a written instanter order directing that the child be placed in the

provisional custody of a suitable relative or other suitable individual capable of

protecting the health and safety of the child or be taken into the custody of the state.

LSA- Ch. C. art. 619( C)( 2); In re J. D., 195 So. 3d at 520. The written order must also


contain written findings of fact supporting the necessity of the removal. LSA- Ch. C. art.

619( C)( 2).


           In   exceptional     circumstances,        pursuant to    LSA- Ch. C.   art.   620( A),   the facts


supporting the issuance of an instanter order and the exceptional circumstances may be

relayed orally to the judge and the order directing that a child be taken into custody

may be issued orally. In re J. D.,                195 So. 3d at 520. In such cases, LSA- Ch. C.           art.



620( 6)      provides that an affidavit containing the information previously relayed orally

 shall be filed with the clerk of the court within twenty-four hours and a written order

shall be issued." Further, the written order " shall include the court's findings of fact




12 we note that since the date of the hearing and judgment at issue in this appeal, numerous provisions
of the Children' s Code were amended by 2022 La. Act 272, approved 3une 3, 2022. However, the
changes do not substantively affect our analysis.



                                                         14
supporting the necessity for the child' s, removal."' LSA- Ch. C. art. 620( B);   In re 3. 11).,   195

So. 3d at 521.


        In this matter, the evidence presented at the hearing may well support the trial

courts finding of exceptional circumstances warranting the issuance of an oral instanter
order of removal as to Jh. F. However, the language employed in LSA- Ch. C. art. 620( 8)

states that an affidavit " shall" be fled and a written order ' shall" be issued. The word


 shall is mandatory. See LSA-C. C. P. art. 5053. Thus, the procedural mandates of LSA-

Ch. C. ark. 620( B) were not satisfied, Moreover, we are unable to find an alternative


basis on which to uphold the removal of Jh. F. under LSA- Ch. C. art. 619, as no verified

complaint was filed as to Jh. F. and no written instanter was issued as required by LSA

Ch. C. art. 619. And, although the facts supporting the removal of Jh. F. were adduced at

the evidentiary hearing prior to the judgment of disposition ordering the removal of C.J.

and 3e. F.,   Jh. F. was not a named party to those proceedings, nor was he named in the

judgment of disposition. The transcript of the February 2, 2022 hearing reflects that

after the trial court granted the oral instanter order, the State expressed an intent to


 file a new petition on [ Jh. F.]";   however, any such proceeding is not a part of the

record before us. Accordingly, we are constrained to vacate the oral instanter order of

removal issued as to Jh. F.


                                        CONCLUSION


        For the foregoing reasons, the February 2, "2022 oral instanter order of removal

regarding Jh. F.    is vacated.   The February 8, 2022 written judgment of disposition

including the order of removal regarding C. J. and Je. F. is affirmed. Costs of the appeal

are assessed fifty per cent to J. J., in the amount of $480. 50; twenty-five per cent to the

Department of Children and Family Services, in the amount of $240. 25; and twenty-five

per cent to the District Attorney' s Office, in the amount of $240. 25.

       VACATED IN PART AND AFFIRMED IN PART.




                                               15
STATE OF LOUISIANA                                        STATE OF LOUISIANA


IN THE INTEREST OF                                        COURT OF APPEAL


C.R.J. AND J.F.                                          FIRST CIRCUIT


                                                         2022 CA 0544



HOLDRIDGE, J., respectfully concurs in part.


        I respectfully agree in part and concur in part. I agree with that part of the

opinion affirming the order of removal as to C. J. and Je. F. in docket number J- 14564.

However, I concur with that part of the opinion vacating the oral instanter order of

removal of Jh. F.   I know of no legal basis for this court to vacate an interlocutory

ruling of a trial court from a different case ( J- 14872) that is not on appeal nor part of

the case that is presently before this court on appeal (. 1-   14564).   However, I am


confident that the trial court has by this date issued a valid custody determination as

to Jh.F.   in docket number J- 14872 in accordance with the Children' s Code.


Therefore, I concur with vacating the instanter order because this issue is probably

moot.